DETAILED ACTION
In response to remarks filed 3 May 2021
Status of Claims
Claims 1-8 are pending;
Claims 1-8 were previously presented;
Claims 1-8 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 3 May 2021 have been fully considered but after the discussion during the pre-appeal brief conference several 112 issues were raised that need to be solved before proceeding with allowing the case.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claims 1 and 2 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not clear about the limitation indicating that the motion is restricted in three axis directions also it is unclear about the term “support conditions”.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the support conditions”. It is unclear what is meant by “support conditions”. Appropriate correction is required.
Claim 1 recites “the support conditions of said support point are freely rotatable about three axes and restricting motion in three axis directions”. First, it is unclear how something can be “freely” rotatable if it’s restricting something. The use of “freely” seems contradictory. Second, it is unclear “motion” of what is restricted. Third, it is unclear if the three axis directions are the same three axes since axes and directions are synonyms. Appropriate correction is required.
Claim 2 recites “the support conditions”. It is unclear what is meant by “support conditions”. Appropriate correction is required.
Claim 2 recites “the support conditions of said support point are freely rotatable about two axes and restricting motion in three axis directions”. First, it is unclear how something can be “freely” rotatable if it’s restricting something. The use of “freely” seems contradictory. Second, it is unclear “motion” of what is restricted. Third, it is unclear if the two axis directions are part of the three axes since axes and directions are synonyms. Appropriate correction is required.
Claims 3-8 are also rejected for depending on a rejected independent claim.
Allowable Subject Matter
Claims 1-8 would be allowable if claims 1 and 2 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678